Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed 11 February 2021 has been entered.
	The Request for Continued Examination filed has been carefully considered. The following information has been made of record in the RCE filed for the instant application:
1. No Claims have been canceled.
2. No new Claims have been added.
3. Claims 1 and 20 have been amended. 
4. Remarks drawn to rejections under 35 USC 103.
Claim 1 has been amended to recite a range for the amount of inositol in the composition. This same range which was previously recited in claim 12 has been deleted.
	Claims 1-20 are pending in the case.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rueda et al (US 2008/0003329 A1; of record) in view of Bolster et al (US 2014/0105875 A1; of record) and further in view of Murray (Encyclopedia of Nutritional Supplements, Prima Health, 1996, pages 142-144; of record).
Rueda et al teaches a nutritional composition (infant formula as in claim 8) comprising fat, protein (paras 0010 and 0070; components recited in claims 1, 9, 10 and 20), enriched whey protein concentrates (paras 0031-0033; protein equivalent source as in clams 1, 9, 10 and 20), long chain polyunsaturated fatty acids like docosahexaenoic acid and arachidonic acid , phospholipids like phosphatidylethanolamines, sphingomyelin (paras 0055, 0077; limitations of claims 2-3 and claim 5), and prebiotics like galactooligosaccharides (para 0067; component milk and milk fat globules (para 0032; as in claims 17-18). The composition also contains lactoferrin (paras 0011, 0032 and paras 0060-0064; component recited in claim 6). Other important components that are included are inositol (para 0071) and carbohydrates (para 0067; components recited in claims 1, 9, 10, 16 and 20). The amount of inositol in the composition is at least 2mg (para 0074). Carbohydrates can be starch or monosaccharides or combinations (para 0067; as in claim 15). The inositol can be free inositol that is added or it can be phosphatidyl inositol (exogenous, para 0055). This also reads on lipids (as in claims 1, 9 and 20). At para 0073, Table 1, Rueda et al teaches that fat/lipid can be in the range of 3-8g/100kcal, protein in the range of 1-3.5g/100kcal and carbohydrate in the range of 8-16g/kcal. The amounts of fat/lipid and carbohydrate recited in instant claims 9, 10, 14 and 20 fall in this range. Rueda et al teaches that the amount of inositol in the composition is at least about 2mg (para 0074). Even though the amount of inositol taught by Rueda et al is not the same as recited in claims 9, 16 and 20, it would be obvious to one of ordinary skill in the art to adjust the amounts of the components including inositol for optimizing the beneficial effects. The teaching by Rueda that inositol present in the composition is at least about 2mg is a suggestion that it can be increased. 
Rueda et al does not expressly teach a composition wherein some of the components recited in instant claim 5 are present.
Bolster et al, drawn to nutritional compositions, teaches that compounds like epigallocatechin gallate and sulforaphane (components recited in claim 5 not taught by Rueda) are used in nutritional compositions as ingredients (0064 and 0067).
Murray teaches that inositol is necessary for proper nerve, brain function and muscle function (page 142, see under Beneficial Effects; component recited in claims 1, 9, 16 and 20). the dosage of inositol can also be up to 12g per day (page 143-middle). At page 144, Murray teaches different dosage ranges depending on the condition for which it is administered. The average intake from food sources (endogenous inositol) is also disclosed (page 142). This tells one of ordinary skill in the art that inositol should be an important component in a formulation for enhancing neurological health and development including enhancing myelination deposition. Murray’s teaching is also a suggestion to adjust the amount of inositol in the composition. Based on the teachings of Rueda regarding the amount of inositol, it would obvious to the artisan to adjust the ratio and amount of inositol as in claims 1, 9, 16 and 20 for the purpose of optimization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to arrive at the instant composition since the prior art teaches nutritional compositions that comprise the recited components. It would be obvious to adjust the amounts and ratios of the components in the composition for the purpose of optimization using the amounts taught in the art as starting point.
One of ordinary skill in the art would be motivated to make the claimed composition since there is a need for nutritional compositions that provide the benefits enjoyed by breast-fed infants. The composition comprising the instant components also alter the gut microflora similar to that of breast-fed infants, which is healthier. The risk of diarrhea is also reduced (Rueda-paras 0006-0008).

Claims 1, 4, 7-8, 11-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rueda et al (US 2008/0003329 A1; of record) in view of Murray (Encyclopedia of .
The teachings of Rueda and Murray are set forth above. Rueda et al does not expressly teach the limitations of instant claims 4, 7-8, 11-13 and 19.
Banavara et al, drawn to infant formula (as in claim 8), teaches nutritional compositions comprising fat, lipid, proteins, lactoferrin (paras 0007 and 0012). The composition should contain at least 20% of prebiotics (GOS and polydextrose; para 0043; as in claim 7) and the amount of polyunsaturated long chain fatty acids, which include arachidonic and docosahexaenoic acid, may vary from 5mg/100kcal to about 100mg/kcal (para 0048; limitation of claim 4). The proteins can be hydrolyzed proteins and the degree of hydrolysis can be greater than 15% and as high as 90% (paras 0015; as in claims 11-12). Amino acids are also a component in the composition (as in claim 13).
Murray teaches that inositol is necessary for proper nerve, brain function and muscle function (page 142, see under Beneficial Effects; component recited in claim 1). According to Murray, the dosage of inositol can also be up to 12g per day (page 143-middle). At page 144, Murray teaches different dosage ranges depending on the condition for which it is administered. The average intake from food sources (endogenous inositol) is also disclosed (page 142). This tells one of ordinary skill in the art that inositol should be an important component in a formulation for enhancing neurological health and development including enhancing myelination deposition. Murray’s teaching is also a suggestion to adjust the amount of inositol in the composition. Based on the teachings of Rueda and Banavara regarding the amount of inositol, it would obvious to the artisan to adjust the ratio and amount of inositol as in claim 1 for the purpose of optimization.
pectins (para 0030; component recited in instant claim 19) as component in a composition comprising some of the other components taught by Rueda and Banavara. Luyer’s composition comprising pectins is used in analogous compositions for attenuating inflammatory responses (para 0001). Including gelatinized pectin as in claim 19 should also provide the same benefit as pectin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to arrive at the instant composition since the prior art teaches nutritional compositions that comprise the recited components. It would be obvious to adjust the amounts and ratios of the components in the composition for the purpose of optimization using the amounts taught in the art as starting point.
One of ordinary skill in the art would be motivated to make the claimed composition since there is a need for nutritional compositions that provide the benefits enjoyed by breast-fed infants. The composition comprising the instant components also alter the gut microflora similar to that of breast-fed infants, which is healthier. The risk of diarrhea is also reduced (Rueda-paras 0006-0008). Luyer teaches that some of the components attenuate inflammatory responses. Therefore, the combination of all the components provides health benefits.

Response to Applicant’s Remarks
Applicant has traversed the rejection of claims 1-3, 5-7, 9-10, 14-18 and 20 over Rueda et al (US 2008/0003329 A1; of record) in view of Bolster et al (US 2014/0105875 A1; of record) and further in view of Murray (Encyclopedia of Nutritional Supplements, Prima Health, 1996, pages 142-144; of record) and the rejection of Claims 1, 4, 7-8, 11-13 and 19 over Rueda et al (US 2008/0003329 A1; of record) in view of Murray (Encyclopedia of Nutritional Supplements, 
None of the cited references teach or suggest the claimed range of inositol. Rueda teaches nutritional composition in which inositol in an amount of at least 2mg/kcal. Rueda does not teach the ratio of exogenous to endogenous inositol as instantly claimed. This does not render the optimization of the ratios of these two types of inositols obvious. 
Murray teaches 12g if inositol per day for treating depression or panic disorder, which is much higher than the maximum claimed amount and in different units than the claimed amount. There is no teaching in Murray as to how to alter the amount of inositol to treat different conditions and arrive at the claimed ratio. There is no guidance in Murray or suggestion that the ratio of exogenous to inherent inositol is a facto to be considered for formulating nutritional compositions.
  Luyer teaches inositol as an optional ingredient in the range of 10-1000mg/L. There is no suggestion regarding endogenous and exogenous inositol in Luyer. 
The artisan would not understand that inositol would be a result affecting variable for enhancing neurological health in view of Murray. Since Rueda, Murray and Luyer do not disclose the need to determine the amount of inherent inositol, one of ordinary skill in the art would have not motivation to modify the references to make the claimed composition having exogenous to endogenous inositol in a ratio of 75:25. The other references do not compensate for this deficiency. The Examiner is using the recited composition as a template to pick and choose that composition from the broad teachings in the references. For these reasons the instant claims are not rendered obvious (pages 6-11 of Remarks).
Applicant’s arguments have been considered but are not found to be persuasive.



Conclusion
Pending claims 1-20 are rejected 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623